           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION
GARY LEON WEBSTER                                         PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-185-DPM
DOE, Sergeant, Jonesboro Police                         DEFENDANT
Department


                                ORDER
     Motion for leave to proceed in forma pauperis on appeal, NQ 7,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 2.
     So Ordered.



                                                ;-
                                 D.P. Marshall Jr.
                                 United States District Judge
